Case 8:20-cr-00383-CEH-AEP Document 1 Filed 12/10/20 Page 1 of 6 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

_ UNITED STATES OF AMERICA
CASE NO, %:2° Cr 333 | alo Le

v. 18 U.S.C. § 922(g)(1)
18 U.S.C. § 1503
SERGIO ANTONIO HOOD 18 U.S.C. § 1512(b)(1)
INDICTMENT
The Grand Jury charges:
COUNT ONE . -

On or about October 27, 2019, in the Middle District of Florida, the:
defendant, a
SERGIO ANTONIO HOOD,
knowing that he had previously been convicted in any court of a crime
punishable by imprisonment for a term exceeding one year, including:
1. Possession of firearms as a convicted felon and distribution of
controlled substances, in the United States District Court for the
Middle District of Florida, on or about March 14, 2012, and
2. Lewd or lascivious battery, in the Circuit Court for the Twentieth
Judicial Circuit, in and for Lee County, Florida, on or about July
26, 2004,
did knowingly possess, in and affecting interstate and foreign commerce,

ammunition, that is, Blazer Luger 9mm ammunition.

In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
Case 8:20-cr-00383-CEH-AEP Document1 Filed 12/10/20 Page 2 of 6 PagelD 2

COUNT TWO
Beginning no later than on or about November 14, 2020, and
continuing through at least on or about November 17, 2020, in the Middle
District of Florida, the defendant,
SERGIO ANTONIO HOOD,
did knowingly and corruptly endeavor to influence, obstruct, and impede the
due administration of justice in United States v. Sergio Antonio Hood, Case No.
8:1 1-cr-453-T-30TGW, in the United States District Court for the Middle
District of Florida, by endeavoring to persuade witness M.H. to testify falsely
at the defendant’s supervised-release revocation hearing that: (a) M.H. and the
defendant were together at a house watching football at the time of an October
27, 2019, shooting; and (b) the defendant never left from the house where he
and M.H. were located during the night of October 27, 2019.
In violation of 18 U.S.C. §§ 1503 and 2.
COUNT THREE
Beginning no later than on or about November 14, 2020, and
continuing through at least on or about November 17, 2020, in the Middle
District of Florida, the defendant,
SERGIO ANTONIO HOOD,

did knowingly attempt to corruptly persuade another person with the intent to
Case 8:20-cr-00383-CEH-AEP Document1 Filed 12/10/20 Page 3 of 6 PagelD 3

influence and prevent the testimony of any person, that is, M.H., in an official
proceeding, that is, the revocation hearing in United States v. Sergio Antonio
Hood, Case No. 8:11-cr-453-T-30TGW, in the United States District Court for
the Middle District of Florida, by instructing witness M.H. to testify falsely at
the defendant’s supervised-release revocation hearing that: (a) M.H. and the
defendant were together at a house watching football at the time of an October
27, 2019, shooting; and (b) the defendant never left from the house where he
and M.H. were located during the night of October 27, 2019.

In violation of 18 U.S.C. §§ 1512(b)(1) and 2.

FORFEITURE

1, The allegations contained in Counts One through Three are
incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of 18 U.S.C. § 924(d), 981(a)(1)(C), and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 922, the defendant,

SERGIO ANTONIO HOOD,

shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C.
§ 2461(c), all firearms and ammunition involved in or used in the violation,

including, but not limited to, one round of Blazer Luger 9mm ammunition.
Case 8:20-cr-00383-CEH-AEP Document1 Filed 12/10/20 Page 4 of 6 PagelD 4

3. Upon conviction of a violation of 18 18 U.S.C. §§ 1503 and/or

1512, the defendant,

SERGIO ANTONIO HOOD,

shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28

U.S.C. § 2461{c), any and all of his right, title and interest in any property, real

or personal, which constitutes or is derived from proceeds traceable to such

violation.

4, If any of the property described above, as a result of any act or

omission of the defendants:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third

party;
has been placed beyond the jurisdiction of the court;
has been substantially diminished in value; or

has been commingled with other property which cannot be

divided without difficulty,
Case 8:20-cr-00383-CEH-AEP Document 1 Filed 12/10/20 Page 5 of 6 PagelD 5

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

Chal)

Foreperson ~ \

Mave Ee CHAPA LOPEZ

 

 

Daniel Georg
Assistant United States Attorney

By: uuu YYW

Cherie L. Ktigsmah|
Assistant United States Attorney
Chief, National Security and Cybercrime Section
FORM OBD-34
December 20

Case 8:20-cr-00383-CEH-AEP Document1 Filed 12/10/20 Page 6 of 6 PagelD 6
No.

 

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

 

 

THE UNITED STATES OF AMERICA
vs.

SERGIO ANTONIO HOOD

 

INDICTMENT

Violations: 18 U.S.C. § 922(g)(1)
18 W.8.C. § 1503
18 U.S.C. § 1512(b)(1)

 

 

 

nk
Foreperson

 

 

Filed in open court this 10" day

of December 2020.

 

Clerk

 

 

Bail $

 

 

 

GPO 863 525
